Citation Nr: 1429740	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty with the Army National Guard from January 1986 to July 1986, March 1996 to August 1996, February 2002 to April 2002, March 2003 to February 2004, and June 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for disabilities of the bilateral knees.  

In January 2012, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic left knee disability clearly and unmistakably existed prior to active duty service and was not aggravated during such service.

2.  A chronic right knee disability, currently diagnosed as degenerative joint disease, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.


CONCLUSIONS OF LAW

1.  A chronic left knee disability clearly and unmistakably pre-existed active military service and was not incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A chronic right knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral knee disabilities as they were incurred due to an injury during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The record establishes the presence of current bilateral knee disabilities.  Bilateral degenerative joint disease and patellar femoral arthritis was diagnosed upon VA examination in February 2012.  Private treatment records also document findings of left knee arthritis in October 2007 and a tear of the left medial meniscus was noted on an accompanying MRI.  The Veteran continued to receive private treatment for knee pain and underwent knee arthroscopy surgery in June 2008 and a left knee scope and debridement in December 2011. 
The Board must now determine whether an in-service injury is demonstrated.  The Veteran contends that he incurred an injury to both knees in March 2002 while serving on active duty in Afghanistan.  Service treatment records document an incident in March 2002 when the Veteran was pushing pallets and fell injuring his left knee on a plane.  However, the record also contains some evidence that a chronic left knee disability may have pre-existed the Veteran's entry into active duty service in February 2002.  The Board must therefore determine whether the presumption of soundness has been rebutted in this case with respect to the left knee.  

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A January 2002 periodic flying examination conducted just prior to the Veteran's activation to active service in February 2002 is negative for any abnormalities of the left knee.  Physical examination of the lower extremities was normal and the Veteran denied experiencing a history of a "trick" or locked knee, arthritis, or other joint deformity.  As the January 2002 examination did not document any left knee abnormalities, a disability was not "noted" and the presumption of soundness is for application.  

Although the presumption of soundness applies to the claim for service connection for a left knee disability, the Board finds that the presumption is rebutted in this case.  The medical and lay evidence establishes that a left knee disability clearly and unmistakably pre-existed the Veteran's entrance into active duty service in February 2002 and was clearly and unmistakably not aggravated therein.  Private treatment records dating from February 2003 and October 2007 record the Veteran's reported history of knee problems prior to service.  The October 2007 orthopedist also observed that the Veteran underwent a left knee arthroscopy in 1980, when he was a junior in high school.  A February 2012 VA examiner also specifically found that the Veteran's left knee condition clearly and unmistakably existed prior to active duty service based on review of the entire claims file and with consideration of the Veteran's own reported history. 

With respect to whether the disability was clearly and unmistakably not aggravated by service, service records document the incurrence of a left knee injury in March 2002.  However, physical examination of the left  knee following the injury did not disclose any specific findings.  The Veteran reported the incident on post-deployment health assessments in June 2002 and May 2005, but there are no objective medical findings pertaining to the left knee dated after the initial March 2002 injury.  There is also no documented complaints or treatment related to the left knee in the post-service records until October 2007, when the Veteran sought treatment with a private orthopedist for left knee pain.  At that time, he did not report any history of a knee injury during service; rather, he stated that he experienced osteochondral problems with his knee in high school and now experienced swelling and inflammation of the knee with a recent increase in physical activity and while playing softball.  The record also contains a medical opinion from the February 2012 VA examiner that the Veteran's pre-existing left knee disorder was clearly and unmistakably not aggravated during active duty service.  The VA examiner noted that service records did not reflect a significant injury to the left knee and other evidence, including the Veteran's own lay history given for treatment purposes, showed the incurrence of three other knee injuries before and after service.  The Board therefore finds that the competent evidence establishes that the Veteran's left knee disability clearly and unmistakably pre-existed his entry into active duty service and was clearly and unmistakably not aggravated therein.  As the claimed left knee disability was not incurred or aggravated during active service, service connection is not warranted and the claim is denied. 

The Board must now determine whether a right knee disability was incurred or aggravated by active duty service.  As noted above, a current disability is demonstrated as the Veteran was diagnosed with degenerative joint disease of the right knee at the February 2012 VA examination.  The Board also finds that an in-service injury is demonstrated.  Although service records only document a left knee injury in March 2002, the Veteran is competent to report injuries that occurred during active duty.  He stated during the March 2008 VA examination that he fell injuring both knees in service and also reported to the February 2012 VA examiner that his in-service duties as a loadmaster required a lot of physical work, including jumping on and off grounded airplanes.  The Board will therefore resolve any doubt in favor of the Veteran and find that an in-service right knee injury is present.  

Regarding whether a nexus exists between the current right knee disability and the in-service injury, service and post-service records do not support the presence of the third element of service connection.  Service records dating throughout all the Veteran's periods of active service are negative for complaints or treatment pertaining to the right knee.  A left knee injury was documented in March 2002, but there are no findings related to the right knee.  The Veteran also only reported experiencing a left knee injury on a May 2005 report of medical assessment.    There is no post-service complaints of right knee pain until October 2007, more than four years after discharge, when the Veteran sought treatment with a private orthopedist.  At that time, a X-ray of the right knee did not show any degenerative joint disease.  In fact, right knee arthritis was not diagnosed until a March 2008 VA examination when mild osteoarthritis was identified.  As there is no evidence of right knee arthritis within a year from the Veteran's separation from service, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There is also no competent medical evidence in support of the claim for service connection.  None of the Veteran's physicians have identified a link between the reported in-service injury and the current diagnosis of right knee arthritis.  Furthermore, the only medical opinion of record, that of the February 2012 VA examiner, weighs against the claim.  After reviewing the complete claims file and examining the Veteran, the February 2012 VA examiner concluded that the Veteran's knee arthritis was the result of a normal progression of degenerative changes over many years, including the Veteran's work as a civilian firefighter for over 18 years and injuries other than the one incurred during service, which was characterized as not significant.   
Although there is no medical evidence in support of the claim, the Veteran has reported a competent history of a continuity of symptoms since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran stated during a March 2008 VA examination that he fell on both knees during service and they have not stopped hurting since that time.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuing symptoms since service is not credible.  Although the Veteran has reported injuring both knees during service, as noted above, service records only document a left knee injury in March 2002.  The Veteran also reported a history of left knee pain during June 2002 and May 2005 medical evaluations, but did not mention any history of right knee pain.  There are also no findings, complaints, or treatment pertaining to the right knee documented in the service treatment records.  Thus, the contents of the Veteran's service records contradict his more recent reports of continuous symptoms during service.  

Additionally, the history reported by the Veteran at the March 2008 VA examination is inconsistent with the history he provided while undergoing private treatment for knee pain.  Clinical records from various private providers, including a private orthopedist, dated in February 2003 and October 2007 show that the Veteran reported having left knee problems prior to service, but that his right knee began bothering him more recently as he became more physically active.  He did not report any injuries to the knee during service and did not complain of consistent pain since service.  In fact, an October 2007 treatment note includes a statement from the Veteran that his right knee pain may be compensatory from the left knee condition.  The only time the Veteran has reported experiencing knee pain since service was during VA examinations conducted in connection with his claim for benefits.  The Board finds that the Veteran's reports and history made for compensation purposes years after separation from active duty are not credible in light of the many inconsistencies in his own lay statements.  As the Veteran's history of continuous symptoms since service is not credible, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has also considered the Veteran's statements that his current right knee disability is related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of knee pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinion of the February 2012 VA examiner.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed right knee disability was several years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's right knee arthritis is related to active duty.  The weight of the evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA's has specific duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in February 2008 in response to his claims for service connection and in compliance with the Board's January 2012 remand order.  The claims were then readjudicated in an August 2012 supplemental statement of the case (SSOC).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a left knee disability is denied. 




Entitlement to service connection for a right knee disability is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


